Citation Nr: 1544370	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-48 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to service-connected residuals of laryngeal carcinoma.

2.  Entitlement to service connection for hypertension, claimed as secondary to obstructive sleep apnea.

3.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

4.  Entitlement to a rating in excess of 10 percent for residuals of laryngeal carcinoma.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

During hearing testimony, the Veteran raised a claim for TDIU.  See Board Hearing Transcript (Tr.) at 9; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) "... if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.").  Therefore, despite the November 2014 rating decision deferring further adjudication of a claim for TDIU, this matter is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional development is necessary prior to further adjudication of the Veteran's claims.

Concerning the Veteran's claims for increased ratings for hypothyroidism and laryngeal carcinoma, the Board finds that additional VA examinations are necessary.  The Veteran's most recent examinations were in January 2008 (cancer residuals) and July 2009 and January 2013 (hypothyroidism).  

Regarding cancer residuals, the Board notes that the January 2008 VA examination, as well as being more than seven years old, did not fully consider all possible residuals of the Veteran's laryngeal cancer, such as the dysphagia he asserts is present.  See Board Hearing Transcript (Tr.) at 8.  Thus, an additional examination is necessary.

Regarding hypothyroidism, although the Veteran testified that his condition had not worsened since he was last examination, his testimony indicates otherwise.  More specifically, the Veteran has asserted that he experiences fatigue and depression associated with his condition, and the most recent January 2013 VA examination indicated that the Veteran did not have any of these symptoms.  Id. at 7.  Thus, the Veteran should be afforded an additional examination to determine the current severity of his condition.

Additionally, a VA examination and nexus opinion is necessary on the sleep apnea claim, in light of the Veteran's testimony that his sleep apnea is due to the radiation that treated his laryngeal carcinoma.  More specifically, he indicated that the radiation narrowed his esophagus, which resulted in sleep apnea.  Id. at 3-4.  Moreover, as the Veteran further contended that his hypertension is caused by his sleep apnea, action on his hypertension claim is deferred pending this development.  Id. at 5; see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, additional development on the TDIU claim is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.  

2.  Obtain and associate with the claims file all updated VA treatment records.
 
3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  The claims folder must be made available to and reviewed by the examiner. Any indicated studies should be performed.

Based upon the claims folder review and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's sleep apnea is: (1) caused by a service-connected disability; or (2) aggravated (permanently worsened beyond its natural progression) by a service-connected disability, to include any treatment he might have had due to his service-connected disabilities.  In answering these questions, the examiner must address the Veteran's contention that radiation used treated his laryngeal carcinoma narrowed his esophagus, which resulted in sleep apnea.

4.  Schedule the Veteran for a VA examination to determine the nature and extent of hypothyroidism.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner must discuss the impact, if any, the Veteran's hypothyroidism has on his employment and daily living activities.

5.  Schedule the Veteran for a VA examination to determine the nature and extent of the residuals of laryngeal cancer.  The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should assess all residuals of the laryngeal cancer, to specifically include the extent of any dysphagia.

The examiner must discuss the impact, if any, the Veteran's residuals of laryngeal cancer have on his employment and daily living activities.

6.  Then, after taking any additional development deemed necessary, to include obtaining a medical opinion regarding the etiology of hypertension if service connection is warranted for sleep apnea, readjudicate the issues on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




